       Case: 3:17-cv-00309-jdp Document #: 143 Filed: 05/21/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN



 QUENTIN APKARIAN,

                              Plaintiff,
                                                     Case No. 17-cv-309-jdp
        v.


 OFFICER JOHNSON, ED WALL, JOHN DOE
 LINCOLN COUNTY SHERIFF, SHERIFF JEFF
 JAEGER, BRUCE SUNDE and PAUL WESTERHAUS,

                              Defendants.


                               JUDGMENT IN A CIVIL CASE



       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendants

dismissing this case.




       /s/                                            5/21/2020
Peter Oppeneer                                    Date
Clerk of Court
